Name: Commission Regulation (EEC) No 1700/84 of 18 June 1984 laying down special detailed rules for the application of the system of certificates of advance fixing of refunds in the pigmeat sector
 Type: Regulation
 Subject Matter: trade policy;  animal product;  prices
 Date Published: nan

 19. 6. 84 Official Journal of the European Communities No L 161 /7 COMMISSION REGULATION (EEC) No 1700/84 of 18 June 1984 laying down special detailed rules for the application of the system of certificates of advance fixing of refunds in the pigmeat sector cates for agricultural products (*), as last amended by Regulation (EEC) No 2666/82 Q ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in the pigmeat sector ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 15 (6) and 22 thereof, Whereas Article 5 (3) of Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3) provides that the refund may, at the request of the party concerned, be fixed in advance ; Whereas Commission Regulation (EEC) No 232/83 (4) laid down the list of pigmeat products eligible for the advance fixing of export refunds ; Whereas the special detailed rules for the application of the system of certificates of advance fixing of refunds in the pigmeat sector were laid down in Commission Regulation (EEC) No 858/78 Is) ; whereas for the sake of clarity and administrative efficiency the said provisions should be adapted in harmony with those applicable in other sectors and form the subject matter of a new Regulation ; whereas Regulation (EEC) No 858/78 should therefore be repealed ; Whereas, in particular, in the light of experience gained, advance fixing certificates should be issued only after a period of reflection ; whereas the said period should make it possible to assess the state of the market and, if necessary, take special measures particularly with respect to applications pending ; whereas for the sake of administrative efficiency the application of this rule should be limited to products of major importance to trade ; Whereas the measures provided for are complemen ­ tary to those of Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certifi- Article 1 Certificates of advance fixing of refunds shall be valid from their date of issue, within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3183/80, until the end of the third month following the month of issue. Article 2 The amount of the security in respect of certificates of advance fixing of refunds shall be :  6 ECU per 100 kilograms, net weight, for products falling within subheadings 01.03 A II b) and 02.01 A III a) of the Common Customs Tariff,  10 ECU per 100 kilograms, net weight, for all other products listed in the Annex to Regulation (EEC) No 232/83 . Article 3 1 . Where for a product :  the refund may be fixed in advance only for certain destinations, or  the refund is fixed at different rates according to destination, the application for a certificate of advance fixing of the refund and the certificate itself shall indicate the desti ­ nation in question in section 13 . The certificate shall carry with it :  in cases covered by the first indent of the first subparagraph, an obligation to export the goods to one of the destinations for which the refund may be fixed in advance, subject to the provisions of the following indent,(') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5. 0 OJ No L 282, 1 . 11 . 1975, p. 39 . (4) OJ No L 27, 29 . 1 . 1983, p . 29 . 0 OJ No L 116, 28 . 4. 1978 , p . 18 . (6) OJ No L 338, 13 . 12. 1980, p. 1 . 0 OJ No L 283, 6. 10 . 1982, p. 7 . No L 161 /8 Official Journal of the European Communities 19. 6. 84  in cases covered by the second indent of the first subparagraph, an obligation to export the goods to one of the destinations for which a rate of refund has been fixed equal to that fixed for the destina ­ tion indicated in the certificate. 2. Furthermore, when advance fixing of the refund for certain or all destinations is possible only in respect of products covered by part of a subheading of the Common Customs Tariff, section 12 of the appli ­ cation for a certificate and of the certificate itself shall contain the description of that part of the subheading of the Common Customs Tariff, and the tariff number entered in section 8 shall be preceded by the expres ­ sion 'ex',, The certificate shall apply only to the product thus described. Article 4 Advance fixing certificate for the products listed in the Annex shall be issued on the fifth working day following the day on which the application is lodged, provided that special measures are not taken during the intervening period. Article 5 The Member States shall communicate to the Commission :  for the products listed in the Annex, on Wednesday and Friday of every week, a list of certificates of advance fixing of refunds applied for since the last communication . The first communi ­ cation shall be made on 4 July 1984 and shall relate to certificates applied for as from 1 July 1984,  for the products listed in the Annex to Regulation (EEC) No 232/83, before the 10th day of each month, the quantities, by product, in respect of which certificates of advance fixing of refunds were issued during the preceding calendar month . The communications covered by the foregoing indents shall specify, where Article 3 (1 ) is applied, the desti ­ nation of the products concerned. Article 6 1 . Regulation (EEC) No 858/78 is hereby repealed. 2. All references to Regulation (EEC) No 858/78 or to any of its Articles in all Community legislation shall be considered as references to this Regulation or the corresponding Articles thereof. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1984. For the Commission Poul DALSAGER Member of the Commission 19. 6. 84 Official Journal of the European Communities No L 161 /9 ANNEX CCT heading No Description 02.01 A III a) 1 Whole carcases or half-carcases ex 02.01 A III a) 6 aa) Boned or boneless : ( 11 ) Legs, fore-ends, shoulders, or loins and parts thereof, derinded and defatted, with a maximum layer of 3 mm fat, frozen (33) Bellies and parts thereof, derinded and defatted, with a maximum layer of 7 mm fat, frozen ex 16.02 .B III a) 2 aa) 1 1 . (bbb) Hams or loins (excluding collars) and parts thereof, cooked 22. (bbb) Collars or shoulders and parts thereof, cooked 44. (bbb) Other prepared or preserved pigmeat, cooked